DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moudy, et al. [US 10546235].
As per claim 1:	Moudy, et al. teach a machine learning integration tool, comprising: 
memory having computer-readable instructions stored therein; and [Moudy: col.4, line 8-15]
one or more processors [Moudy: col.4, line 8-15] configured to execute the computer-readable instructions to: 
execute a workflow associated with a machine learning process; [Moudy: Figs.19-20; the “machine learning process” can be given the broadest reasonable interpretation (BRI) as to study or acquire that involves (but not limited to) gathering or analyzing/assessing of a mechanism or device per se. Such machine learning may include deep learning or neural network. Also per the BRI, the “workflow” may be communication or execution of various data. See ref: col.1, line 25-35 and col.17, line 5-10; the “workflow” can broadly be content distribution or data from various devices]
determine, during execution of the machine learning process, that non-automated feedback is required; [Moudy: col.1, line 32-36; natural language processing neural networks may be used to determine sentiment scores for feedback data. Feedback data also may be grouped into feedback aggregations based on context, and sentiment scores may be calculated for each feedback aggregation. Moudy: col.1, line 60-67; various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data. Such sentiment neural networks may be trained using content feedback data as input and corresponding sentiment-related results data as output, in order to construct a neural network data structure capable of determining associations between user feedback data and user sentiment with a high degree of accuracy. As such, the “non-automated feedback”, are feedbacks are of human or user(s). More examples of non-automated feedback, Moudy: Fig.6, col.17, line 45-65, col.44, line 28-45]
generate a virtual input unit for receiving the non-automated feedback; [Moudy: col.6, line 63-67; Users operating client devices may in turn utilize one or more client applications (e.g., virtual client applications) to interact with server to utilize the services provided by these components. Per the BRI, the “virtual input unit” may be a device, application, or online entity per se able to receive the feedback. More examples on Moudy: Fig.6, col.17, line 5-50, col.43, line 16-52]
modify raw data used for the machine learning process with the non-automated feedback to yield updated data; and [Moudy: col.9, line 27-47; Per BRI for raw data, may be any form of data that was either original or prior to a change, such as gathered data prior to the feedback or metadata or maybe a form of measurement data. As such, raw data can broadly be individual content items (or content resources), may include metadata, properties, and other characteristics associated with the content resources. Another example, Moudy: col.48, line 61-col.49, line 2; one or more individual or group sentiment values are calculated based on the eLearning feedback data received. Sentiment values calculations (e.g., FIG. 8), including using one or more NLP neural networks to determine raw sentiment measurements for individual feedback data]
complete the machine learning process using the updated data. [Moudy: col.11, line 8-10; Data retrieved from various external data aggregators may be used to verify and update user account information, suggest user content, and perform user and content evaluations. More examples, Moudy: col.12, line 10-15 and col.15, line 65-col.16, line 20]
Claim 2: See Moudy: col.25, line 45-60; discussing the machine learning integration tool of claim 1, wherein the one or more processors are configured to determine that the non-automated feedback is required when an output of the machine learning process does not meet a threshold.
Claim 3: See Moudy: col.45, line 25-37; discussing the machine learning integration tool of claim 2, wherein the threshold is one of an accuracy threshold and a confidence threshold.
Claim 4: See Moudy: col.17, line 5-45; discussing the machine learning integration tool of claim 1, wherein the virtual input unit is one a text message, an electronic mail message or an online advertisement.
Claim 5: See Moudy: col.1, line 60-col2, line 5 and col.27, line 12-60; discussing the machine learning integration tool of claim 1, wherein the one or more processors are configured to determine that the non-automated feedback is required during one or more of a training data generation phase of the machine learning process, a model tuning phase of the machine learning process, and a model validation phase of the machine learning process.
Claim 6: See Moudy: col.38, line 30-40; discussing the machine learning integration tool of claim 1, wherein the one or more processors are configured to execute the computer-readable instructions to transform the non-automated feedback by pre-processing and validating the non-automated feedback.
Claim 7: See Moudy: col.22, line 10-15; discussing the machine learning integration tool of claim 1, wherein the one or more processors are configured to execute the computer-readable instructions to analyze effectiveness of the non-automated feedback based on metadata collected in association with the non-automated feedback.
As per claim 8:	Moudy, et al. teach one or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors of a machine learning orchestration system, cause the machine learning orchestration system to: [Moudy: col.18, line 5-20]
execute a workflow associated with a machine learning process; [Moudy: Figs.19-20; the “machine learning process” can be given the broadest reasonable interpretation (BRI) as to study or acquire that involves (but not limited to) gathering or analyzing/assessing of a mechanism or device per se. Such machine learning may include deep learning or neural network. Also per the BRI, the “workflow” may be communication or execution of various data. See ref: col.1, line 25-35 and col.17, line 5-10; the “workflow” can broadly be content distribution or data from various devices]
determine, during execution of the machine learning process, that non-automated feedback is required; [Moudy: col.1, line 32-36; natural language processing neural networks may be used to determine sentiment scores for feedback data. Feedback data also may be grouped into feedback aggregations based on context, and sentiment scores may be calculated for each feedback aggregation. Moudy: col.1, line 60-67; various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data. Such sentiment neural networks may be trained using content feedback data as input and corresponding sentiment-related results data as output, in order to construct a neural network data structure capable of determining associations between user feedback data and user sentiment with a high degree of accuracy. As such, the “non-automated feedback”, are feedbacks are of human or user(s). More examples of non-automated feedback, Moudy: Fig.6, col.17, line 45-65, col.44, line 28-45] 
generate a virtual input unit for receiving the non-automated feedback; [Moudy: col.6, line 63-67; Users operating client devices may in turn utilize one or more client applications (e.g., virtual client applications) to interact with server to utilize the services provided by these components. Per the BRI, the “virtual input unit” may be a device, application, or online entity per se able to receive the feedback. More examples on Moudy: Fig.6, col.17, line 5-50, col.43, line 16-52]
modify raw data used for the machine learning process with the non-automated feedback to yield updated data; and [Moudy: col.9, line 27-47; Per BRI for raw data, may be any form of data that was either original or prior to a change, such as gathered data prior to the feedback or metadata or maybe a form of measurement data. As such, raw data can broadly be individual content items (or content resources), may include metadata, properties, and other characteristics associated with the content resources. Another example, Moudy: col.48, line 61-col.49, line 2; one or more individual or group sentiment values are calculated based on the eLearning feedback data received. Sentiment values calculations (e.g., FIG. 8), including using one or more NLP neural networks to determine raw sentiment measurements for individual feedback data]
complete the machine learning process using the updated data. [Moudy: col.11, line 8-10; Data retrieved from various external data aggregators may be used to verify and update user account information, suggest user content, and perform user and content evaluations. More examples, Moudy: col.12, line 10-15 and col.15, line 65-col.16, line 20] 
Claim 9: See Moudy: col.25, line 45-60; discussing the one or more non-transitory computer-readable media of claim 8, wherein the execution of the computer-readable media by one or more processors further cause the machine learning orchestration system to determine that the non-automated feedback is required when an output of the machine learning process does not meet a threshold.
Claim 10: See Moudy: col.45, line 25-37; discussing the one or more non-transitory computer-readable media of claim 9, wherein the threshold is one of an accuracy threshold and a confidence threshold.
Claim 11: See Moudy: Moudy: col.17, line 5-45; discussing the one or more non-transitory computer-readable media of claim 8, wherein the virtual input unit is one a text message, an electronic mail message or an online advertisement.
Claim 12: See Moudy: col.1, line 60-col2, line 5 and col.27, line 12-60; discussing the one or more non-transitory computer-readable media of claim 8, wherein the execution of the computer-readable media by one or more processors further cause the machine learning orchestration system to determine that the non-automated feedback is required during one or more of a training data generation phase of the machine learning process, a model tuning phase of the machine learning process, and a model validation phase of the machine learning process.
Claim 13: See Moudy: col.38, line 30-40; discussing the one or more non-transitory computer-readable media of claim 8, wherein the execution of the computer-readable media by one or more processors further cause the machine learning orchestration system to transform the non-automated feedback by pre-processing and validating the non-automated feedback.
Claim 14: See Moudy: col.22, line 10-15; discussing the one or more non-transitory computer-readable media of claim 8, wherein the execution of the computer-readable media by one or more processors further cause the machine learning orchestration system to analyze effectiveness of the non-automated feedback based on metadata collected in association with the non-automated feedback.
As per claim 15:	Moudy, et al. teach a machine learning method comprising: 
executing a workflow associated with a machine learning process; [Moudy: Figs.19-20; the “machine learning process” can be given the broadest reasonable interpretation (BRI) as to study or acquire that involves (but not limited to) gathering or analyzing/assessing of a mechanism or device per se. Such machine learning may include deep learning or neural network. Also per the BRI, the “workflow” may be communication or execution of various data. See ref: col.1, line 25-35 and col.17, line 5-10; the “workflow” can broadly be content distribution or data from various devices]
determining, during execution of the machine learning process, that non-automated feedback is required; [Moudy: col.1, line 32-36; natural language processing neural networks may be used to determine sentiment scores for feedback data. Feedback data also may be grouped into feedback aggregations based on context, and sentiment scores may be calculated for each feedback aggregation. Moudy: col.1, line 60-67; various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data. Such sentiment neural networks may be trained using content feedback data as input and corresponding sentiment-related results data as output, in order to construct a neural network data structure capable of determining associations between user feedback data and user sentiment with a high degree of accuracy. As such, the “non-automated feedback”, are feedbacks are of human or user(s). More examples of non-automated feedback, Moudy: Fig.6, col.17, line 45-65, col.44, line 28-45] 
generating a virtual input unit for receiving the non-automated feedback; [Moudy: col.6, line 63-67; Users operating client devices may in turn utilize one or more client applications (e.g., virtual client applications) to interact with server to utilize the services provided by these components. Per the BRI, the “virtual input unit” may be a device, application, or online entity per se able to receive the feedback. More examples on Moudy: Fig.6, col.17, line 5-50, col.43, line 16-52]
modifying raw data used for the machine learning process with the non-automated feedback to yield updated data; and  [Moudy: col.9, line 27-47; Per BRI for raw data, may be any form of data that was either original or prior to a change, such as gathered data prior to the feedback or metadata or maybe a form of measurement data. As such, raw data can broadly be individual content items (or content resources), may include metadata, properties, and other characteristics associated with the content resources. Another example, Moudy: col.48, line 61-col.49, line 2; one or more individual or group sentiment values are calculated based on the eLearning feedback data received. Sentiment values calculations (e.g., FIG. 8), including using one or more NLP neural networks to determine raw sentiment measurements for individual feedback data]
completing the machine learning process using the updated data. [Moudy: col.11, line 8-10; Data retrieved from various external data aggregators may be used to verify and update user account information, suggest user content, and perform user and content evaluations. More examples, Moudy: col.12, line 10-15 and col.15, line 65-col.16, line 20]
Claim 16: See Moudy: col.25, line 45-60; discussing the method of claim 15, wherein the non-automated feedback is required when an output of the machine learning process does not meet a threshold.
Claim 17: See Moudy: col.45, line 25-37; discussing the method of claim 16, wherein the threshold is one of an accuracy threshold and a confidence threshold.
Claim 18: See Moudy: Moudy: col.17, line 5-45; discussing the method of claim 15, wherein the virtual input unit is one a text message, an electronic mail message or an online advertisement.
Claim 19: See Moudy: col.1, line 60-col2, line 5 and col.27, line 12-60; discussing the method of claim 15, wherein the non-automated feedback is required during one or more of a training data generation phase of the machine learning process, a model tuning phase of the machine learning process, and a model validation phase of the machine learning process.
Claim 20: See Moudy: col.22, line 10-15; discussing the method of claim 16, further comprising: analyzing effectiveness of the non-automated feedback based on metadata collected in association with the non-automated feedback.

Response to Arguments
3.	Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

In response to the argument (pg.7), regarding claim 1 directed to development and functioning of a machine learning process itself regardless of the application:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., development and functioning of a machine learning process itself regardless of the application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The claim recite machine learning integration tool comprises execution of machine learning process. As such, the claimed invention broadly includes non-specific form of machine learning tool (i.e. any device or entity) that broadly utilizes non-specific type machine learning process, which may be any form of software/application per se.
	According to the rejection above, the “machine learning process” can be given the broadest reasonable interpretation (BRI) as to study or acquire that involves (but not limited to) gathering or analyzing/assessing of a mechanism or device per se. Such machine learning may include deep learning or neural network. See Moudy: Figs.19-20,  col.1, line 25-35 and col.17, line 5-10.

In response to the argument (pg.8), regarding determination of whether natural language processing neural network used for particular application of analyzing feedback data to determine sentiment scores, requires non-automated feedback; virtual input for non-automated feedback:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analyzing feedback data to determine sentiment scores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As for the claimed “virtual input”, Moudy disclose users operating client devices may in turn utilize one or more client applications (e.g., virtual client applications) to interact with server to utilize the services provided by these components [Moudy: col.6, line 63-67]. Per the BRI, the “virtual input unit” may be a device, application, or online entity per se able to receive the feedback. More examples on Moudy: Fig.6, col.17, line 5-50, col.43, line 16-52. As such the virtual input and virtual input unit (i.e. a device, application, or online entity, etc.) may be from the virtual client applications during interactions with the server for services provided by various components.
Furthermore, Moudy discloses “non-automated feedback” as feedbacks of human or user(s) taken or formulated by NLPs. The natural language processing neural networks may be used to determine sentiment scores for feedback data. Feedback data also may be grouped into feedback aggregations based on context, and sentiment scores may be calculated for each feedback aggregation various natural language processing (NLP) engines, such as sentiment neural networks, may be used to calculate sentiment and analyze individual and group sentiment based on received feedback data. Such sentiment neural networks may be trained using content feedback data as input and corresponding sentiment-related results data as output, in order to construct a neural network data structure capable of determining associations between user feedback data and user sentiment with a high degree of accuracy [Moudy: col.1, line 32-67]. More examples, Moudy: Fig.6, col.17, line 45-65, col.44, line 28-45.

In response to the argument (pg.8), regarding Moudy does not describe modification of feedback utilizing natural language processing neural network, to yield updated data and complete machine learning process using updated data:
Per BRI for raw data, may be any form of data that was either original or prior to a change, such as gathered data prior to the feedback or metadata or maybe a form of measurement data. As such, raw data can broadly be individual content items (or content resources), may include metadata, properties, and other characteristics associated with the content resources. As such, Moudy’s invention include perform device maintenance such as providing software updates to the devices and the library data store may be configured to allow updating of content metadata or properties, and to allow the addition and/or removal of information relating to the content resources [Moudy: col.9, line 27-47]. Moudy also discloses other various modification to raw data (i.e. metadata, properties, and other characteristics associated with the content resources) which includes updates [Moudy: col.12, line 1-22, col.16, line 1-20, col.26, line 45-col.27, line 25]. Moudy discloses various examples of  one or more individual or group sentiment values are calculated based on the eLearning feedback data received. Sentiment values calculations (e.g., FIG. 8), including using one or more NLP neural networks to determine raw sentiment measurements for individual feedback data [Moudy: col.48, line 61-col.49, line 2].
Therefore, according to the rejection under the Moudy reference, reads on to the invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435